Citation Nr: 1037568	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-35 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for basal cell 
carcinoma, and assigned a 30 percent initial evaluation, 
effective from December 16, 2003.  This matter was previously 
before the Board in February 2009 and remanded for further 
development.  For the reasons discussed below, the Board finds 
that the RO substantially complied with the mandates of the 
February 2009 remand and will proceed to adjudicate the appeal.  
See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand 
is not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In August 2005, the appellant testified during a hearing before a 
Decision Review Officer.  A transcript of that hearing is of 
record.  In October 2008, a Travel Board hearing was held before 
the undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDING OF FACT

The appellant's service-connected basal cell carcinoma is 
manifested by skin lesions with scarring from removal, and 
involves five to seven percent of exposed and total skin area 
with no use of corticosteroids or other immunosuppressive drugs; 
the scarring is manifested as nontender, nonadherent scars with 
no tissue loss on the face, neck, trunk, chest, abdomen, back, 
legs, hands and feet.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for basal 
cell carcinoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805 (as in effective prior to 
October 23, 2008); 38 C.F.R. §§ 4.1, 4.7, 410; Diagnostic Code 
7818-7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  

Because the November 2005 rating decision granted the appellant's 
claim for service connection for basal cell carcinoma, such claim 
is now substantiated.  His filing of a notice of disagreement as 
to the November 2005 rating decision does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the appellant's appeal as to the 
initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only required 
to advise the appellant of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This has 
been accomplished here, as will be discussed below.

The November 2005 and October 2006 supplemental statements of the 
case, under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant Diagnostic Codes for 
rating the disability at issue (38 C.F.R. § 4.118, DC 7818-7806), 
and included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next- higher schedular rating, but also to obtain all 
schedular ratings above that assigned.  Therefore, the Board 
finds that the appellant has been informed of what was necessary 
to achieve a higher rating for the service-connected disability 
at issue.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records are in the file.  
Private medical records identified by the appellant have been 
obtained, to the extent possible.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
February 2004 and March 2009.  The appellant has not reported 
receiving any recent treatment specifically for this condition, 
and there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
February 2004 and March 2009 VA examination reports are thorough 
and supported by VA outpatient treatment records, and provided 
findings pertinent to the rating criteria.  The examinations in 
this case are adequate upon which to base a decision.  Therefore, 
the Board finds that there has been substantial compliance with 
the February 2009 Board Remand.  See Dyment, 13 Vet. App. at 146-
147; Stegall, 11 Vet. App. at 271.   

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Evaluation

Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3

An appeal from the initial assignment of a disability rating, 
such as the appeal in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's service-connected basal cell carcinoma is 
currently rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7806 (for dermatitis or eczema) and Diagnostic Code 7818 (for 
malignant skin neoplasm) utilizing Diagnostic Codes 7800-7805.

The diagnostic criteria pertaining to the skin were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49, 590-49, 599 
(Jul. 31, 2002).  As the appellant filed his initial claim for 
entitlement to service connection for basal cell carcinoma in 
December 2003, the Board only needs to consider the diagnostic 
criteria in effect from August 30, 2002.  In October 2008, during 
the pendency of the appeal, the diagnostic criteria pertaining to 
the skin were again amended effective October 23, 2008.  The 
changes only apply to applications received by VA on or after 
October 23, 2008, or if a veteran was previously evaluated under 
Diagnostic Codes 7801-7805 and requests review under the 
clarified criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  
Neither situation applies in this case.  The Board notes that 
Diagnostic Codes 7806 and 7818 were not amended.  Consequently, 
the Board finds that the revisions to the skin regulations that 
took effect October 23, 2008 are not for application here.

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy is required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  Dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period, is rated 60 percent disabling.  38 
C.F.R. § 4.118. 

Diagnostic Code 7818 provides that malignant skin neoplasms 
(other than malignant melanoma) are rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of 
function.  A Note to Diagnostic Code 7818 provides that, if a 
skin malignancy requires therapy that is comparable to that used 
for systemic malignancies, i.e., systemic chemotherapy, X-ray 
therapy more extensive than to the skin, or surgery more 
extensive than wide local excision, a 100-percent rating will be 
assigned from the date of onset of treatment, and will continue, 
with a mandatory VA examination six months following the 
completion of such antineoplastic treatment, and any change in 
rating based upon that or any subsequent examination will be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there has 
been no local recurrence or metastasis, rating will then be made 
on residuals.  If treatment is confined to the skin, the 
provisions for a 100-percent rating do not apply.  38 C.F.R. § 
4.118. 

Analysis

The appellant's service-connected basal cell carcinoma is 
currently evaluated as 30 percent disabling.  The appellant 
contends that he is entitled to a higher evaluation.  For the 
reasons that follow, the Board finds that a higher evaluation is 
not warranted.

The November 2005 rating decision on appeal granted service 
connection for basal cell carcinoma and assigned an initial 
evaluation of 30 percent, effective December 16, 2003.  
Therefore, the rating period on appeal is from December 16, 2002.  
38 C.F.R. § 3.400(o) (2009).  However, in accordance with 
38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the history of a disability is for 
consideration in rating a disability.  The Board notes that an 
April 2010 rating decision separately granted service connection 
for a scar on the dorsum of the appellant's left hand, as 
secondary to his service-connected basal cell carcinoma, with a 
10 percent evaluation effective March 25, 2009.  As the 
evaluation is separate from the appellant's service-connected 
basal cell carcinoma disability, the Board does not have 
jurisdiction to review the claim.

In a February 2004 VA examination, the appellant reported that he 
first developed basal cell carcinoma in 1977.  Private medical 
records from 1991 to 2003 indicate the appellant had numerous 
basal cell carcinomas removed.  An April 2003 private treatment 
record from Dr. P.C., M.D., indicated that the appellant had 
biopsy sites on his right upper back and upper back near midline, 
which were well-healed.  The February 2004 VA examination report 
reflects that examination of the appellant's thorax revealed 
multiple hypopigmented areas of various sizes where obvious 
excisions were made.  The VA examiner counted at last 40 areas.  
There were some areas where there were small surgical scars from 
previous excisions.  In addition, there were hypopigmented areas 
on the arms and lower legs from previous excisions.  As the 
appellant also had severe acne rosacea, the VA examiner was 
unable to visualize any previous excisions on the face. 

A March 2005 private treatment record indicated that the 
appellant had well healed surgical scars on his left cheek and 
upper back.  An August 2005 letter from Dr. N.W., M.D., indicated 
that the appellant had been under her care for more than 20 
years, and during this time period, he had vast numbers of basal 
cell carcinomas on his skin, involving his face and upper torso.  
A December 2005 private treatment record indicated the appellant 
had a scar on his left hand from a September 2005 biopsy that had 
healed.

A February 2006 private treatment record indicated that the 
appellant had treatment of actinic keratoses on his hands and 
face, including pink, keratotic lesions on the right upper cheek, 
and mid-dorsum of the nose, and two keratitic lesions on the 
right hand, dorsal aspect.  A June 2006 private treatment record 
reflects that the appellant had several pink keratotic lesions on 
the right cheek and jawline.  He also had an inflammatory papule 
2.5 to 3 millimeters in size on the right chest.  An August 2006 
private treatment record indicated the appellant had a pink 
keratotic lesion on his right upper arm.  A September 2006 
private treatment record reflects that the appellant had 
macronodular basal cell carcinoma on his right posterior neck.  
An October 2006 private treatment record indicated the appellant 
complained that the site on his neck where he had basal cell 
carcinoma was burning and itching.  The doctor found there was an 
area of erythema at the treated site.  He also had keratotic 
lesions on his facial skin.

A July 2008 record from New England Dermatology indicates the 
appellant had surgery on his right neck and left hand for basal 
cell carcinoma, nodular and focally infiltrative type.  The 
report indicated that the lesion on the right neck measured 0.5 x 
0.5 x 0.1 cm.  The left hand lesion measured 05.x 0.4 x 0.1 cm.  
A July 2008 office note from Dr. N.W., M.D., noted that the 
appellant had a shiny lesion on his right neck, a keratotic 
lesion on the external aspect of his left ear, and a crusted 
lesion on the dorsum of his left hand adjacent to a hypopigmented 
scar, which the doctor noted was likely not skin cancer.

In the October 2008 hearing, the appellant reported that he had 
precancerous moles removed from his back, neck, ears, legs, 
stomach and eyelids.  See October 2008 Hearing Transcript (Tr.) 
at 5.  He reported that he visits a dermatologist three times a 
year on average, and has had 97 skin cancer moles removed.  See 
Tr. at 7.  He reported that he had not had complications from the 
procedures, other than a few minor infections.  In the hearing, 
the appellant demonstrated that he had an area of no pigmentation 
on his stomach, approximately the size of a quarter.  Tr. at 9.  
The appellant also discussed a scar on his left hand which caused 
numbness and restricted movement in the hand.  See Tr. at 10-11.  
The appellant reported that he took ointments for his disability.  
See Tr. at 12.  

A March 2009 VA examination report reflects that the appellant 
reported having approximately six basal cell carcinomas a year 
since the onset of the disability 25 to 30 years ago.  The 
appellant reported that he had surgery for basal cell carcinoma 
within the last year.  He did not take a corticosteroid or 
immunosuppressive for the disability.  The March 2009 VA examiner 
noted that scarring over the dorsum of the left hand limited 
flexion slightly, but otherwise his scars were nontender, 
nonadherent with no tissue loss.  He had scars on his face, neck, 
trunk, chest abdomen, back, legs, hands and feet.  The VA 
examiner found that greater than 5 percent, but less than 20 
percent, of the appellant's exposed areas (head, face, neck, and 
hands) were affected.  The VA examination report also reflects 
that greater than 5 percent, but less than 20 percent, of the 
appellant's total body area was affected.  The appellant also 
took photographs of the appellant's face and hands, which 
indicate that he has scars on his face, neck and hands.  

As noted above, the appellant's basal cell carcinoma, an active 
skin disability, is rated analogously under Diagnostic Code 7806.  
Under the Diagnostic Code, dermatitis or eczema that involves at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling.  A rating of 30 percent 
requires dermatitis or eczema that involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  To achieve the next-higher evaluation of 60 percent 
disabling, the dermatitis or eczema must involve more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; require constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.  

The clinical evidence of record does not show that the 
appellant's basal cell carcinoma covers more than 40 percent of 
his body or that the disability has required constant systemic 
therapy during the past 12-month period.  The March 2009 VA 
examination report indicates that the appellant's skin disability 
covers an area greater than 5 percent, but less than 20 percent, 
of both his exposed area and total body area.  Additionally, the 
March 2009 VA examination report indicated the appellant's basal 
cell carcinoma is treated with surgery, and he does not take a 
corticosteroid or immunosuppressive.  The March 2009 VA 
examination report notes that he takes an ointment, metrogel, for 
rosacea, which is not service-connected.  Consequently, a higher 
evaluation of 60 percent under Diagnostic Code 7806 is not 
warranted.  

As noted above, Diagnostic Code 7818 provides that malignant skin 
neoplasms are rated as disfigurement of the head, face or neck 
under Diagnostic Code 7800, or as scars under Diagnostic Codes 
7801 to 7805, or rated on impairment of function.

Diagnostic Code 7800 provides that the 8 characteristics for 
purposes of rating under 38 C.F.R. § 4.118, are as follows: (1) 
Scar is 5 or more inches (13 or more cm.) in length; (2) Scar is 
at least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
Surface contour of scar is elevated or depressed on palpation; 
(4) Scar is adherent to underlying tissue; (5) Skin is hypo-or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); (8) Skin is indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  See Note 
(1), DC 7800. 
 
Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  

Photographs taken at the March 2009 VA examination, in October 
2008, and other photographs in the claims folder indicate that 
the appellant has several small, white scars on his neck and 
forehead.  The March 2009 VA examiner noted that the appellant's 
scars were nontender, and nonadherent with no tissue loss.  Thus, 
there was no visible or palpable tissue loss due to the 
appellant's disability.  Additionally, the photographs indicate 
that there is no gross distortion or asymmetry of two features or 
paired sets of features due to the scars, and the scars do not 
meet four or five characteristics of disfigurement.  
Consequently, the Board finds that the appellant is not entitled 
to a higher evaluation under Diagnostic Code 7800.  

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq.cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.  The March 2009 VA examiner 
noted that, other than the scar on his left hand, which has been 
separately rated, the appellant's scars were nontender and 
nonadherent with no tissue loss.  Therefore, the scars were not 
deep, for purposes of Diagnostic Code 7801, and there is no 
evidence that the appellant had scars, other than the scar on his 
left hand, that caused limited motion, or exceeded six inches in 
size.  Therefore, the Board finds the appellant is not entitled 
to a higher evaluation under Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (2) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (1) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.  There is no evidence in the 
appellant's medical records or testimony that he has superficial 
scars in an area or areas of 144 square inches or greater.  
Therefore, the appellant is not entitled to a separate evaluation 
under Diagnostic Code 7802. 

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (2) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (1) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.  The March 2009 VA examiner 
noted that the appellant's scars were nontender and nonadherent 
with no tissue loss.  The report did not indicate that the 
appellant had any unstable scars.  In the October 2008 hearing, 
the appellant indicated that his scars generally healed with no 
complications other than occasional small infections.  See Tr. at 
7.  The appellant's private medical records do not indicate that 
any of the appellant's scars have been unstable during the period 
on appeal.  Thus, the Board finds that a separate evaluation is 
not warranted under Diagnostic Code 7803.    

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are unstable or painful on examination.  38 C.F.R. § 
4.118.  The March 2009 VA examiner noted that the appellant's 
scars were nontender.  There is no medical evidence of record 
indicating the appellant's scars were painful.  As there is no 
indication that any of his scars were painful on examination, a 
separate evaluation under Diagnostic Code 7804 is not warranted.
 
Finally, Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. § 
4.118.  Other than the scar on the appellant's left hand, which 
has been separately rated, there is no indication in the medical 
evidence of record that his scars cause limitation of function of 
any part of his body.  Therefore, the appellant is not entitled 
to a separate evaluation under Diagnostic Code 7805.

The note to Diagnostic Code 7818 also provides that if a skin 
malignancy requires therapy that is comparable to that used for 
systemic malignancies, such as surgery more extensive than a wide 
local excision; a 100 percent evaluation may be assigned.  The 
appellant's skin malignancies have been removed with local 
excision surgery and treatment has been confined to the skin.  A 
July 2008 private treatment record indicated lesions on the 
appellant's neck and dorsal hand were removed using the Mohs 
technique, which involves serial excision and microscoping 
examination of the skin cancer.  Thus, a 100 percent evaluation 
is not warranted.  See 38 C.F.R. 4.118; Diagnostic Code 7818;

The Board finds that the appellant is not entitled to an 
evaluation in excess of 30 percent for his service-connected 
basal cell carcinoma.  While the appellant is competent to report 
the symptoms he experiences, and the Board finds him credible in 
this regard, except where in contrast to objective clinical 
findings, the reported symptoms are consistent with the assigned 
schedular evaluation.  The Board has considered all potentially 
applicable Diagnostic Codes, but finds there is no provision upon 
which to assign an increased evaluation for his service-connected 
basal cell carcinoma.   Further, as the assigned 30 percent 
evaluation reflects, at most, the degree of impairment shown 
since the date of the grant of service connection for a skin 
disability, there is no basis for staged ratings with respect to 
this claim.  Fenderson, 12 Vet. App. at 126.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disability at issue.  
38 C.F.R. § 3.321 (2009).




ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
basal cell carcinoma is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


